DEPARTMENT OF HEALTH & HUMAN SERVICES
Health Care Financing Administration
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-1850
SMDL #01-023
July 11, 2001
Dear State Medicaid Director:
The purpose of this letter is to provide guidance to the Medicaid agency regarding the attestation
of facility compliance with the Centers for Medicare & Medicaid Services' (CMS), formerly the
Health Care Financing Administration, January 22, 2001, interim final rule (HCFA-2065 IFC)
Medicaid Program; Use of Restraint and Seclusion in Psychiatric Residential Treatment
Facilities (PRTFs) Providing Psychiatric Services to Individuals Under Age 21 (66 Fed. Reg,
7148) and the May 22, 2001, amendment and clarification (HCFA-2065 IFC2) to the interim
final rule. Section 483.374 of the interim final rule requires a psychiatric residential treatment
facility that provides Medicaid inpatient psychiatric services to individuals under age 21("Psych
Under 21 benefit," or "Psych Under 21 services") to attest, in writing, that the facility is in
compliance with all of the standards governing the use of restraint and seclusion. Also included
in this letter is a summary of the reporting requirements specified by the rule.
Background
An interim final rule establishing standards for the use of restraint and seclusion in PRTFs
providing Psych Under 21 services (the Psych Under 21 rule) was published on January 22,
2001. An amendment and clarification to this rule was published on May 22, 2001, with an
immediate effective date. This rule establishes a definition of a PRTF that is not a hospital and
that may furnish covered inpatient psychiatric services for individuals under age 21. The rule
also establishes a Condition of Participation (CoP) for the use of restraint and seclusion that
PRTFs must meet in order to provide, or to continue to provide the Medicaid Inpatient Psych
Under 21 benefit. The CoP specifies requirements designed to protect the residents against the
improper use of restraint and seclusion that include, but are not limited to: parental/guardian
notification when restraints or seclusion is used; reporting of serious occurrences involving a
resident; staff education and training requirements; requirements for monitoring residents in and
immediately after seclusion; etc. The interim final rule published on January 22, 2001, and the
interim final rule amendment published May 22, 2001, can be accessed on www.access.gpo.gov
under the published date of January 22, 2001, and May 22, 2001. The questions and answers on
the interim final rule can be found on CMS's website at www.hcfa.gov/medicaid/psychq&a.htm.
Reporting
Under the Psych Under 21 rule, each PRTF is required to report a resident’s death, serious injury, and
a resident’s suicide attempt to the State Medicaid agency and, unless prohibited by state law, to the
state-designated Protection and Advocacy system (P&As). In addition, Section 42 CFR 483.374(c)
states: “In addition to the reporting requirements contained in paragraph (b) of this section, facilities
must report the death of any resident to the Centers for Medicare and Medicaid Services (CMS)
regional office. Staff must report the death of any resident to the CMS regional office by no later than

close of business the next business day after the resident's death. Staff must document in the resident's
record that the death was reported to the HCFA regional office.”
The State Medicaid agency should establish a system to accept and monitor the reports of serious
occurrences submitted by the PRTFs, as required by section 483.374(b) of this rule. The State
Medicaid Agency should develop a mechanism for sharing this information with the State Survey
Agency. When notifying PRTFs of the reporting and attestation requirements of the rule, please
inform them of their responsibility under section 483.374(c) of the rule to notify the CMS regional
office of the death of any resident. A list of the regional office contacts is attached (attachment A).
Attestation
Section 483.374(a) of the rule requires a facility with a current provider agreement with the
Medicaid agency to provide the Medicaid agency its attestation of compliance by July 21, 2001.
A facility subsequently enrolling as a Medicaid provider must meet the requirements of the
Psych Under 21 rule at the time it executes a provider agreement with the Medicaid agency and
submit an attestation at that time. The attestation must be signed by an individual who has the
legal authority to obligate the facility.
A number of states have requested guidance regarding the type of information that should be
included in the attestation. While states certainly have the flexibility to design individual
attestation forms, attached is a model letter that you may find useful (attachment B). At a
minimum, the attestation should include:
♦ the name, address, telephone number of the facility, and a provider identification number;
♦ the signature and title of the individual who has the legal authority to obligate the facility;
♦ the date the attestation is signed;
♦ a statement certifying that the facility currently meets all of the requirements of Part 483,
Subpart G governing the use of restraint and seclusion;
♦ a statement acknowledging the right of the State Survey Agency (or its agents) and, if
necessary, CMS to conduct an on-site survey at any time to validate the facility's compliance
with the requirements of the rule, to investigate complaints lodged against the facility, or to
investigate serious occurrences;
♦ a statement that the facility will notify the State Medicaid Agency if it no longer complies
with the requirements of the rule; and

2

♦ a statement that the facility will submit a new attestation of compliance in the event the
individual who has the legal authority to obligate the facility is no longer in such position.
Please provide CMS a copy of the transmittal issued to your facilities requesting the
attestation and attach a list, including the names and addresses, of those facilities in your
program. This information should be sent to:
Branch Chief, Continuing Care Provider Branch
Division of Nursing Homes and Continuing Care Services
Survey and Certification Group
Center for Medicaid and State Operations
Mail Stop S2-12-25
7500 Security Boulevard
Baltimore, Maryland 21244
Fax: 410-786-6730
Validating Facility Attestation
We stated in the preamble of the interim final rule published on January 22, 2001, that we would
provide guidance for developing a process for sampling facilities to validate their attestation of
compliance with the rule. The preamble to the rule specifies that we expect states to validate the
attestations for a sample of 20 percent of the facilities on an annual basis. Each year the State
Medicaid Agency should select a random, representative sample to approximate 20 percent of its
facilities in the state. The selected sample should be transmitted to the State Survey Agency in
order to conduct on-site surveys to ensure the facilities have policies and procedures in place
consistent with the attestation and are complying with the requirements of the Psych Under 21
rule. Documentation of the sampling methodology should be maintained by the State Medicaid
Agency and conveyed to the State Survey Agency at the time the sample is selected.
We expect facilities to have implemented the interim final rule, including the attestation
requirement by July 21, 2001. We are currently developing a proposed timeline to implement
the enforcement requirements of the Psych Under 21 rule which include but are not limited to:
•
•
•

the development and dissemination of a survey protocol for validation and investigation
surveys;
training of state and Federal surveyors; and
the anticipated enforcement procedures and actions for those facilities found out of
compliance with the Psych Under 21 rule.

3

If you have any questions, or need further clarification about these requirements, please contact
Mary Kay Mullen at (410) 786-5480.
Sincerely,
/s/
Penny R. Thompson
Acting Director
Attachments:
Attachment A –CMS Regional Office Contacts
Attachment B – Model Attestation Letter
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
For Medicaid and State Operations
Lee Partridge
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors’ Association
Brent Ewig
Senior Director, Access Policy
Association of State and Territorial Officials

4

Attachment A

CMS Regional Office Contacts
Margaret Leoni-Lugo
Boston Regional Office
(617) 565-1299
Lois Suntzenich
New York Regional Office
(212) 264-3942
Stuart Cogan
Philadelphia Regional Office
(215) 861-4734

Joseph Hopko
Philadelphia Regional Office
(215) 861-4192

Brenda Nimmons
Atlanta Regional Office
(404) 562-7405

Kellie Wright
Atlanta Regional Office
(404) 562-7470

Dorsey Lecompte
Chicago Regional Office
(312) 353-5183
Amy Fiesler
Dallas Regional Office
(214) 767-4434
De Friedrich
Kansas City Regional Office
(816) 426-2011

Nancy Rios
Kansas City Regional Office
(816) 426-2408

Dorothy Brinkmeyer
Denver Regional Office
(303) 844-7043

Helen Jewell
Denver Regional Office
(303) 844-7048

Ruth Patience
San Francisco Regional Office
(415) 744-3727
Diana L. Migchelbrink
Seattle Regional Office
(206) 615-2089

Judith Ramberg
Seattle Regional Office
(206) 615-2404

5

Attachment B

Model Attestation Letter
This attestation must be signed by an individual who has the legal authority to obligate the
facility.
Name of the Psychiatric Residential Treatment Facility
Address
City, State, Zip Code
Telephone Number
Fax Number (if applicable)
Provider Number
Dear <State Medicaid Director>,
A reasonable investigation subject to my control having been conducted in the subject facility, I
make the following certification. Based upon my personal knowledge and belief, I attest that the
<NAME of the FACILITY> hereby complies with all of the requirements set forth in the interim
final rule governing the use of restraint and seclusion in psychiatric residential treatment
facilities providing inpatient psychiatric services to individuals under age 21 published on
January 22, 2001, and amended with the publication of May 22, 2001 (Psych Under 21 rule).
I understand that the Centers for Medicare and Medicaid Services (formerly HCFA), the State
Medicaid Agency or their representatives may rely on this attestation in determining whether the
facility is entitled to payment for its services and, pursuant to Medicaid regulations at 431.610,
have the right to validate that <Name of the Facility> is in compliance with the requirements set
forth in the Psych Under 21 rule, and to investigate serious occurrences as defined under this
rule.
In addition, I will notify the <Name of the State Medicaid Agency> immediately if I vacate this
position so that an attestation can be submitted by my successor. I will also notify the State
Medicaid Agency if it is my belief that <Name of the Facility> is out of compliance with the
requirements set forth in the Psych Under 21 rule.
Signature
Printed Name
Title
Date

6

Mmullen\g\bcp\mkmullen\psychreg\attest.doc\revised:6/18/01
Revised: 6/19/01 per comments from Lewis Morris, Office of Counsel to the IG
Revised: 6/27/01 per comments
Revised:6/29/01: per OGC comments; saved as g:bcp:mkmullen/psychreg/attest2.doc
Revised: 7/10/01: per APHSA/NASMHPD comments and Fsokolok comments: saved as
g:bcp:mkmullen/psychreg/attest3.doc

7

